                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 DANIEL ONEIL RUFFIN,                        )
                                             )
                      Plaintiff              )
                                             )
 V.                                          )    2:17-CV-00152-LEW
                                             )
 MICHAEL KNOWLTON, et al.,                   )
                                             )
                      Defendants             )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE

       On January 15, 2019, the United States Magistrate Judge filed with the court,

with copies to the parties, his Recommended Decision on Defendants’ Motions for

Summary Judgment (ECF No. 61). The time within which to file objections expired

on February 7, 2019, and no objections have been filed. The Magistrate Judge

notified the parties that failure to object would waive their right to de novo review

and appeal.

       It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby AFFIRMED and ADOPTED. Defendant Knowlton’s Motion for

Summary Judgment (ECF No. 59) and Defendant Hinkley’s Motion for Summary

Judgment (ECF No. 57) are GRANTED and judgment will enter in their favor

against Plaintiff’s claim of deliberate indifference to his medical needs. Because
judgment is entered on the only claims remaining in this case, the entry of final

judgment is appropriate at this time.

       SO ORDERED.

       Dated this 12th day of February, 2019.

                                                /s/ Lance E. Walker
                                                U.S. DISTRICT JUDGE




                                        2
